Case: 17-12212    Date Filed: 10/24/2017   Page: 1 of 2


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                 No. 17-12212
                             Non-Argument Calendar
                           ________________________

                 D.C. Docket No. 2:16-cr-00012-LGW-RSB-9


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

JAMAR BRADLEY,
a.k.a. Vick,
a.k.a. Yungg Fye Bandzo,

                                                            Defendant-Appellant.

                           ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                               (October 24, 2017)

Before MARTIN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-12212      Date Filed: 10/24/2017   Page: 2 of 2


      Jamar Bradley appeals the 215-month sentence he received after pleading

guilty to conspiracy to possess with intent to distribute a controlled substance. As

part of his written plea agreement, Bradley agreed to a sentence appeal waiver.

Bradley signed the waiver, and the district court specifically questioned him about

it during his plea colloquy. Bradley acknowledges this waiver, but asserts that he

is excepted from its enforcement.

      None of the exceptions provided for in the plea agreement apply. Bradley

was not sentenced above the statutory maximum or outside the guidelines range,

and the government did not appeal. And this is not one of those extreme

circumstances that allow an appeal to proceed notwithstanding a waiver. See

United States v. Bushert, 997 F.2d 1343, 1350 & n.17 (11th Cir. 1993). As a

result, Bradley’s sentence appeal waiver is enforceable. See id. at 1350–51

(holding that sentence appeal waiver will be enforced if it was made knowingly

and voluntarily); see also United States v. Grinard-Henry, 399 F.3d 1294, 1296

(11th Cir. 2005) (per curiam) (holding that waiver of the right to appeal “includes

the waiver of the right to appeal difficult or debatable legal issues or even blatant

error”). The government’s motion to dismiss this appeal pursuant to the appeal

waiver in Bradley’s plea agreement is GRANTED.




                                           2